84646: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16035: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84646


Short Caption:KING VS. KING (CHILD CUSTODY)Court:Supreme Court


Related Case(s):82120


Lower Court Case(s):Clark Co. - Eighth Judicial District - D421730Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantJoshua Ryan Little Bear King
					In Proper Person
				


RespondentCheryl Marie King
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


05/02/2022Filing FeeFiling Fee due for Appeal. (SC)


05/02/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


05/02/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-13856




05/11/2022Filing FeeFiling Fee Paid. $250.00 from Joshua RLB King.  Money Order no. 19-392104811. (SC)


05/11/2022MotionFiled Proper Person Motion. Notice of Withdrawal of Appeal. (SC)22-14945




05/11/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)22-14948




05/12/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)22-15078




05/13/2022Notice/IncomingFiled Proper Person's Proof of Service for Notice of Withdrawal. (SC)22-15301




05/20/2022Order/DispositionalFiled Order/Voluntary Dismissal. Appellant's pro se motion for a voluntary dismissal of this appeal is granted.  This appeal is dismissed.  Case Closed/No Remittitur Issued.  (SC)22-16035





Combined Case View